UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PATRICIA W. SILVEY,                     
                 Plaintiff-Appellant,
                 v.
ELAINE L. CHAO, SECRETARY OF                     No. 02-1065
LABOR, UNITED STATES
DEPARTMENT OF LABOR,
               Defendant-Appellee.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CA-01-405-A)

                      Submitted: June 19, 2002

                      Decided: June 28, 2002

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David H. Shapiro, Heidi S. Rhodes, SWICK & SHAPIRO, P.C.,
Washington, D.C., for Appellant. Paul J. McNulty, United States
Attorney, Rachel C. Ballow, Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.
2                          SILVEY v. CHAO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Patricia W. Silvey appeals the district court’s order granting sum-
mary judgment in favor of Elaine Chao, the Secretary of the Depart-
ment of Labor ("DOL"), on her race and sex discrimination and
retaliation claims in violation of Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 &
Supp. 2001), and the district court’s denial of reconsideration of that
order. We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s orders. We conclude the district court properly con-
cluded Silvey failed to establish a prima facie case of race and sex
discrimination and retaliation because she failed to demonstrate that
her reassignments within the Department of Labor constituted an
adverse employment action. See Von Gunten v. Maryland, 243 F.3d
858, 865-66 (4th Cir. 2001); Page v. Bolger, 645 F.2d 227, 233 (4th
Cir. 1981) (en banc).

  Silvey also argues the district court failed to address her hostile
work environment claim. We assume, arguendo, that Silvey’s refer-
ence to a hostile environment claim in the opening paragraph of her
complaint was sufficient to raise a hostile environment claim. Silvey,
however, has failed to demonstrate that she was harassed on the basis
                           SILVEY v. CHAO                           3
of her sex or race, or that the harassment was sufficiently severe or
pervasive to alter the terms and conditions of her employment. See
Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998). We therefore
affirm the grant of summary judgment in favor of the DOL substan-
tially on the reasoning of the district court. See Silvey v. Chao, No.
CA-01-405-A (E.D. Va. Nov. 20, 2001 & Jan. 4, 2002).

   We deny Silvey’s motion for the court to take judicial notice. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED